 Case 3:20-cv-00497-JPG Document 26 Filed 07/27/21 Page 1 of 1 Page ID #678




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 KIMBERLY GASTON,
 Plaintiff,

 v.                                                             Case No. 20–CV–00497–JPG

 COMMISSIONER OF SOCIAL SECURITY,
 Defendant.

                                      JUDGMENT

      This matter having come before the Court,

      IT IS HEREBY ORDERED AND ADJUDGED that the Commissioner’s denial of

benefits is AFFIRMED.



Dated: Tuesday, July 27, 2021                     MARGARET M. ROBERTIE
                                                  CLERK OF COURT

                                                  s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
